DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30, 34-37, 39-41, and 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy (US 5,116,227) in view of Kokubu (US 6,162,052) and Nakajima et al (JP-H07155335 A).
In regard to claim 30, Levy discloses a method for treating a treatment zone ("cleaning and/or shaping passages" disclosed in abstract and "while the description presented above has been with reference to the treatment of root canals, it should be appreciated that the same technique can be employed in a wide variety of situations to clean and enlarge passages", see col 4, lines 36-40), the method comprising the steps of:
A. providing a laser system containing a source of a laser light beam ("a beam or radiation from a YAG laser which permits energy to be transported"; see col 3, lines 5-7) and an elongate optical fiber (optical fiber 3) connected to said source and configured to transmit said laser light beam to a tip (lens 4) thereof ( col 4, lines 33-35 discusses a free end/outlet end of fiber 3; col 3, lines 5-11 disclose the energy transmitted to the optical fiber),
B. immersing the tip (4) into a fluid reservoir (fluid 5) located in the treatment zone (see figures 1-2; col 3, lines 25-30 and col 4, lines 6-10 discloses the introduction of the free end of the fiber into the liquid during and after the liquid is placed in the canal); and
C. pulsing the laser light source so that laser light to treat the treatment zone via the photoacoustic effect ( col 3, lines 31-53 discloses the pulsing of laser energy to provoke a zone of cavitation that is adjacent the walls of the canal).
Levy fails to disclose the tip comprises a conical outer surface which tapers to an apex, wherein the optical fiber comprises cladding on an outer surface of the optical fiber extending to a terminus edge spaced proximally from a distal end of the tip towards a proximal end of the elongate optical fiber by a distance between 2 mm and IO mm such that at least a portion of a 
Kokubu teaches an optical fiber ( core 30) comprising a conical outer surface (first emission face 23 which is shown as conical in figure 3 and disclosed in col 7, lines 32-33) which tapers to an apex (second emission face 24) so that laser light is pulsed into emitting omnidirectionally from the tip (see figure 3 and 9 which show a distribution of light in multiple directions and col 6, lines 15-21 which discloses pulsing the light), wherein the optical fiber (30) comprises cladding (31) on an outer surface of the optical fiber extending to a terminus edge spaced proximally from a distal end of the tip towards a proximal end of the elongate optical fiber (figure 3) in a laser tip (laser probe 10) for the purpose of providing uniform light emissions by the distal end limiting localized heat generation (col 19, line 44 - col 20, line 13).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levy to have the tip the tip comprises a conical outer surface which tapers to an apex, wherein the optical fiber comprises cladding on an outer surface of the optical fiber extending to a terminus edge spaced proximally from a distal end of the tip towards a proximal end of the elongate optical fiber having the exposed surface of the tip emit omnidirectionally as taught by Kokubu for the purpose of providing uniform light emissions by the distal end preventing the possibility of localized heat generation (Kokubu, col 19, line 44 col 20, line 13), thus preventing overheating of tissue which can be damaged.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Levy/Kokubu to have the terminus edge of the cladding which is spaced 2-10 mm proximally from a distal end of the tip such that at least a portion of a substantially cylindrical and untapered segment of the elongate optical fiber  as taught by Nakajima for the purpose of providing a desired treatment area with uniform light emission to limit localized heating and minimize damage resulting from localized heating. The resulting exposure of the cylindrical and untapered segment of as taught by Kokubu/Nakajima would provide immersion at least a portion of the substantially cylindrical and untapered segment into a fluid reservoir located in the treatment zone and emitting of the laser light omnidirectionally from the uncovered portion of the substantially cylindrical and untapered segment of the fiber optic to treat the treatment zone via the photoacoustic effect in Levy.
In regard to claim 33, Levy/Kokubu/Nakajima disclose the claimed invention as set forth above in claim 30, and the pulsing the laser light source so that light is emitted omnidirectionally 
In regard to claim 34, Levy/Kokubu/Nakajima disclose the claimed invention as set forth above in claim 30, and the pulsing the laser light source so that light is emitted omnidirectionally as set forth above. Levy further discloses pulsing the laser light source to treat the treatment zone comprises causing fluid within the fluid reservoir to expand (col 3, lines 20-25 discloses the focusing of the laser resulting in bubbling, which is the result of the fluid expanding).
In regard to claim 35, Levy/Kokubu/Nakajima disclose the claimed invention as set forth above in claim 30, and the pulsing the laser light source so that light is emitted omnidirectionally as set forth above. Levy further discloses pulsing the laser light source to treat the treatment zone comprises activating fluid in the fluid reservoir to remove infected or decaying material within the treatment zone (col 3, lines 39-42 discloses the implosions removing/detaching debris or tissue from the canal wall).
In regard to claim 36, Levy/Kokubu/Nakajima disclose the claimed invention as set forth above in claim 30, and the pulsing the laser light source so that light is emitted omnidirectionally is set forth above. Levy further discloses pulsing the laser light source to treat the treatment zone comprises abrading infected or decaying material within the treatment zone (col 3, lines 39-42 discloses the implosions detaching debris or tissue from the canal wall and col 2, lines 55-61 discusses the irrigation fluid being able to demineralize).
In regard to claim 37, Levy/Kokubu/Nakajima disclose the claimed invention as set forth above in claim 30, and the pulsing the laser light source so that light is emitted omnidirectionally as set forth above. Levy further discloses pulsing the laser light source to treat the treatment zone 
In regard to claim 39, Levy/Kokubu/Nakajima disclose the claimed invention as set forth above in claim 30, and the pulsing the laser light source so that light is emitted omnidirectionally is set forth above. Levy further discloses pulsing the laser light source to treat the treatment zone comprises irradiating the fluid reservoir with light having a wavelength in a range from about 700 nm to 3000 nm (Col 2 lines 62-67 disclose the wavelength being 530 nm-1060 nm).
In regard to claim 40, Levy/Kokubu/Nakajima discloses the claimed invention as set forth above for claim 30. Levy further discloses the laser light source comprising a YAG laser to radiate an optical fiber (col 3, lines 5-7).
Levy fails to disclose the YAG laser being Er: YAG.
However, Kokubu discloses the use of an Er: YAG laser energy source within the subgingival region of the tooth (col 19, lines 28-30).
As both Levy and Kokubu disclose YAG lasers for cleaning a tooth (col 3, lines 5-7 of Levy and col 19, lines 35-38 of Kokubu), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the Y AG laser of Levy with the Er: YAG laser of Kokubu in order to achieve the predictable result of irradiating a treatment area for the removal of decaying material.
In regard to claim 41, Levy further discloses the laser light source comprises an Nd-YAG laser (col 2, line 65).
In regard to claims 43, Levy /Kokubu/Nakajima discloses the claimed invention as set forth above for claim 30, Levy discloses the use of a broader pulse duration between 1 ns and several ms for providing cavitation to clean a straight canal (see col 4, lines 15-20), Additionally, 
Levy/Kokubu/Nakajima fails to explicitly disclose pulsing the laser with a pulse duration from about 100 nanoseconds to about 1000 nanoseconds.
However, Levy disclosure of a laser system that irradiates an irrigation solution to create cavitation makes obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pulse duration to a smaller range such as 100 nanoseconds to about 1000 nanoseconds for the purpose of more effectively treating a treatment area of a certain diameter, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Levy in view of Kokubu in view of Nakajima et al as applied to claim 30 above, and further in view of Rechmann (US 5,795,153).
In regard to claim 31, Levy/Kokubu/Nakajima disclose the claimed invention as set forth above for claim 30, but fail to disclose the treatment zone includes one or more teeth and tissue adjacent the one or more teeth, the combination of the one or more teeth and the tissue defining a treatment pocket there between.
However, Rechmann teaches a device that removes deposits from a treatment zone using a laser light source and pulsed laser light beam (abstract), wherein the treatment zone including one tooth (2) and adjacent tissue (gingiva 4) which define a treatment pocket ("gingiva pocket 6" 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levy/Kokubu/Nakajima to have a treatment zone be one or more teeth and tissue adjacent the one or more teeth, the combination of the one or more teeth as disclosed in claim 31 and as taught by Rechmann for the purpose of removing deposits within the gingival pocket without damaging the healthy tooth and gingiva of a patient (Rechmann, col 2, lines 19-27).
Claim 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Kokubu in view of Nakajima et al as applied to claim 30 above, and further in view of Schneider (US 5,846,080).
In regard to claim 32, Levy /Kokubu/Nakajima discloses the claimed invention as set forth above for claim 30. Levy further discloses the use of an irrigation solution used in dental procedures comprising water with 0.5-2.5% NaClo (col 2, lines 59-61). Kokubu further discloses the absorption of OH groups when used with ER-YAG lasers (col 17, lines 35-38).
Levy/Kokubu/Nakajima fail to disclose the fluid reservoir comprises a hydroxyl-containing solution, the hydroxyl-containing solution consisting of liquids other than water. 
However, Schneider discloses a laser radiation system which is used during root canals
(abstract) that uses a fluid comprising a hydroxyl containing solution (e.g. ethyl alcohol) that contains liquids other than water ("not contain water", see col 8, lines 49-60) for the purpose of providing a low vaporization point which enables latent heat to be used to cool the tooth ( col 8, lines 60-64 ).
.
Claim 42 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Levy in view of Kokubu in view of Nakajima et al as applied to claim 30 above, and further in view of Cao et al (US 2009/0092947).
In regard to claim 42, Levy/ Kokubu/Nakajima discloses the claimed invention as set forth above for claim 30, but fails to disclose the irradiation of the fluid reserve with a power of from about 0.1 W to no more than 1.5 W.
However, Cao discloses the use of radiate energy (abstract) that irradiates a gingival pocket with an 810 nm laser apparatus having an output set between 0.2-0.4 Watts in combination with an irrigation solution (par 71) for the purpose of disinfecting the sulcus during the early stages of periodontal disease (par 71).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have Levy/ Kokubu/Nakajima irradiate the fluid reserve with a power in a range 0.1 W and no more than 1.5 W as disclosed by Cao for the purpose of successfully disinfecting a sulcus during an early stage periodontal treatment by destroying pathogens (Cao, par 71). Additionally, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller.
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Kokubu in view of Nakajima et al as applied to claim  above, and further in view of Bornstein (US 2004/0224288).
In regard to claim 44, Levy/ Kokubu/Nakajima discloses claim 30 as set forth above. Levy further discloses a pulse frequency between 1-100 Hz being suitable for producing shockwaves (col 3, lines 59-60), but fails to specifically disclose the pulse frequency being in the range of 5- 25 Hz.
However, Bornstein discloses a pulse laser used to eradicate bacteria (abstract) which has a pulse frequency of 10 Hz for the purpose of providing the tissue significant time to cool before the next pulse of laser energy allowing the benefit of thermal relaxation for the tissue (par 57).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Levy/ Kokubu/Nakajima a pulse frequency of 10 Hz as taught by Bornstein for the purpose of providing the tissue significant time to cool before the next pulse of laser energy allowing the benefit of thermal relaxation for the tissue (Bornstein, par 57). The motivation for this modification being to minimize damage to healthy teeth by allowing a thermal relaxation to the tissue. Additionally, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30, 32-37, 39 and 41-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No.  7,959,441, herein known as patent ‘441 in view of Levy (US 5,116,227)
With regard to claim 30 of the pending application, claim 1 of the patent ‘441 is analogous to a method for treating a treatment zone (col 6, lines 45-47 discloses a photoacoustic wave therapy in endodontic treatment of a tooth interior), the method comprising the steps of:
A. providing a laser system (col 6, line 48) and an elongate optical fiber (col 6, line 49) with a tip thereof, wherein the tip comprises a conical outer surface which tapers to an apex (col 6, lines 50-54), wherein the optical fiber comprises cladding on an outer surface of the optical fiber extending to a terminus edge spaced proximally from a distal end of the tip towards a proximal end of the elongate optical fiber by a distance between 2 mm and 10 mm such that at least a portion of a substantially cylindrical and untapered segment of the elongate optical fiber is uncovered by the cladding (col 7, lines 55-62, wherein the cladding is the equivalent to the sheath and the distance of extension falls within the range of distances set forth in the patent ‘441) ; 
B. immersing the tip and the at least a portion of the substantially cylindrical and untapered segment into a fluid reservoir located in the treatment zone (col 7, lines 2-4 disclose submerging the tip and uncovered portion within the liquid); and
 C. pulsing the laser light source so that laser light is emitted omnidirectionally from the tip and from the uncovered portion of the substantially cylindrical and untapered segment of the fiber optic to treat the treatment zone via the photoacoustic effect (col 7, lines 8-13).

However, Levy teaches a laser system containing a source of a laser light beam (col 7, lines 5-7, which discloses a beam of radiation from a YAG laser permits energy transportation) and an optical fiber (3) connected to said source and configured to transmit said laser light beam to a tip thereof (col 4, lines 33-35 discloses the light being extended to a free or outlet end of the fiber and col 3, lines 5-11 disclose the energy being transmitted to the optical fiber) in a process of cleaning a passage (abstract) for the purpose of providing energy to obtain cavitation of vapors in a liquid (col 3, lines 1-4).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the patent ‘441 to have the laser system containing a source of a laser light beam and the optical fiber being connected to said source and configured to transmit said laser light beam to a tip thereof, as disclosed by Levy for the purpose of providing the radiation energy needed to obtain cavitation of vapors in a liquid while cleaning the treatment area. 
In regard to claim 32, claim 5 of the patent ‘441 is analogous to the fluid reservoir comprises a hydroxyl-containing solution, the hydroxyl-containing solution consisting of liquids other than water (col 7, lines 31-32,where EDTA is a hydroxyl group containing liquid that is not water). 
In regard to claim 33, claim 1 of the patent ‘441 is analogous to pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone comprises generating photoacoustic waves within the fluid reservoir (col 7, lines 8-15).

In regard to claim 35, claim 1 of the patent ‘441 is analogous to pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone comprises activating fluid in the fluid reservoir to remove infected or decaying material within the treatment zone (col 7, lines 8-17 which discloses the use of the propagation to disinfect reticular surfaces).
In regard to claim 36, claim 1 of the patent ‘441 is analogous to pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone comprises abrading infected or decaying material within the treatment zone (col 7, lines 8-17 in view of the disclosure of the waves contacting the interior of the root canal surface to disintegrate material in the root canal while preserving the initial structure).
In regard to claim 37, claim 1 of the patent ‘441 in analogous to pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone does not damage healthy tissue (col 7, lines  15-19 disclose preserving the reticular surfaces of the adjacent root canal in the condition prior to treatment).
In regard to claim 39, the patent ‘441 claims do not disclose pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone comprises irradiating the fluid reservoir with light having a wavelength in a range from about 700 nm to 3000 nm. 
However, Levy teaches pulsing the laser light source to treat the treatment zone comprises irradiating the fluid reservoir with light having a wavelength in a range from about 
In regard to claim 41, the patent ‘441 claims do not disclose the laser light source comprises an Nd: YAG laser.
However, Levy teaches the laser light source comprises an Nd-YAG laser (col 2, line 65), for the reason set forth above.
In regard to claim 43, the patent ‘441 claims fails to disclose pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone comprises pulsing the laser with a pulse duration from about 100 nanoseconds to about 1000 nanoseconds.
However, Levy teaches the use of a broader pulse duration between 1 ns and several ms for providing cavitation to clean a straight canal (see col 4, lines 15-20), a determination of pulse duration are based on the application, treatment area (col 3, lines 47-60) and establishes that pulse duration is a result effective variables, wherein a higher duration is more effective for a larger treatment area (col 3, lines 46- col 4, line 29). 
In view of Levy teaching of a laser system that irradiates an irrigation solution to create cavitation makes obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pulse duration to a smaller range such as 100 nanoseconds to about 1000 nanoseconds for the purpose of more effectively treating a treatment area of a certain diameter, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regard to claim 42 and 44, the patent ‘441 claims do not disclose pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone comprises irradiating 
Levy teaches a pulse frequency of 1-100 Hz (col 3, lines 59-60), however, modification of the a power in a range of about 0.1 W to no more than 1.5 W and a pulse frequency in a range from about 5 Hz to 25 Hz are considered obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 7,959,441, herein known as patent ‘441 in view of Levy et al. 
With regard to claim 30 of the pending application, claim 7 of the patent ‘441 is analogous to a method for treating a treatment zone (col 7, lines 34-35 discloses a photoacoustic wave therapy in periodontal treatment of a tooth interior), the method comprising the steps of:
A. providing a laser system (col 7, line 36) and an elongate optical fiber (col 7, line 37) with a tip thereof, wherein the tip comprises a conical outer surface which tapers to an apex (col 8, lines 1-2), wherein the optical fiber comprises cladding on an outer surface of the optical fiber extending to a terminus edge spaced proximally from a distal end of the tip towards a proximal end of the elongate optical fiber by a distance between 2 mm and 10 mm such that at least a portion of a substantially cylindrical and untapered segment of the elongate optical fiber is uncovered by the cladding (col 8, lines 4-10, wherein the cladding is the equivalent to the sheath and the distance of extension falls within the range of distances set forth in the patent ‘441) ; 

 C. pulsing the laser light source so that laser light is emitted omnidirectionally from the tip and from the uncovered portion of the substantially cylindrical and untapered segment of the fiber optic to treat the treatment zone via the photoacoustic effect (col 8, lines 19-25).
The patent ‘441 fails to disclose the laser system containing a source of a laser light beam and the optical fiber being connected to said source and configured to transmit said laser light beam to a tip thereof. 
However, Levy teaches a laser system containing a source of a laser light beam (col 7, lines 5-7, which discloses a beam of radiation from a YAG laser permits energy transportation) and an optical fiber (3) connected to said source and configured to transmit said laser light beam to a tip thereof (col 4, lines 33-35 discloses the light being extended to a free or outlet end of the fiber and col 3, lines 5-11 disclose the energy being transmitted to the optical fiber) in a process of cleaning a passage (abstract) for the purpose of providing energy to obtain cavitation of vapors in a liquid (col 3, lines 1-4).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the patent ‘441 to have the laser system containing a source of a laser light beam and the optical fiber being connected to said source and configured to transmit said laser light beam to a tip thereof, as disclosed by Levy for the purpose of providing the radiation energy needed to obtain cavitation of vapors in a liquid while cleaning the treatment area. 
.
Claims 30, 32-37, 40, and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No.  7,959,441, herein known as patent ‘441 in view of Kokubu (US 6,162,052).
With regard to claim 30 of the pending application, claim 1 of the patent ‘441 is analogous to a method for treating a treatment zone (col 6, lines 45-47 discloses a photoacoustic wave therapy in endodontic treatment of a tooth interior), the method comprising the steps of:
A. providing a laser system (col 6, line 48) and an elongate optical fiber (col 6, line 49) with a tip thereof, wherein the tip comprises a conical outer surface which tapers to an apex (col 6, lines 50-54), wherein the optical fiber comprises cladding on an outer surface of the optical fiber extending to a terminus edge spaced proximally from a distal end of the tip towards a proximal end of the elongate optical fiber by a distance between 2 mm and 10 mm such that at least a portion of a substantially cylindrical and untapered segment of the elongate optical fiber is uncovered by the cladding (col 7, lines 55-62, wherein the cladding is the equivalent to the sheath and the distance of extension falls within the range of distances set forth in the patent ‘441) ; 
B. immersing the tip and the at least a portion of the substantially cylindrical and untapered segment into a fluid reservoir located in the treatment zone (col 7, lines 2-4 disclose submerging the tip and uncovered portion within the liquid); and

The patent ‘441 fails to disclose the laser system containing a source of a laser light beam and the optical fiber being connected to said source and configured to transmit said laser light beam to a tip thereof. 
However, Kokubu teaches a laser system (laser treatment apparatus 60) containing a source of a laser light beam (61) and the optical fiber (emission fiber 12) being connected to said source and configured to transmit said laser light beam to a tip thereof (col 6, lines 25-30) for the purpose of treatment with the laser beam being performed in a state which has a patient feel no pain and absorb the OH group (col 6, lines 33-40).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the patent ‘441 to have the laser system containing a source of a laser light beam and the optical fiber being connected to said source and configured to transmit said laser light beam to a tip thereof, as disclosed by Kokubu for the purpose of treatment with the laser beam being performed in a state which has a patient feel no pain and absorb the OH group. 
In regard to claim 32, claim 5 of the patent ‘441 is analogous to the fluid reservoir comprises a hydroxyl-containing solution, the hydroxyl-containing solution consisting of liquids other than water (col 7, lines 31-32,where EDTA is a hydroxyl group containing liquid that is not water). 

In regard to claim 34, claim 1 of the patent ‘441 is analogous to pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone comprises causing fluid within the fluid reservoir to expand (col 7, lines 8-15, where the creation of photoacoustic waves is a byproduct of expansion of the liquid).
In regard to claim 35, claim 1 of the patent ‘441 is analogous to pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone comprises activating fluid in the fluid reservoir to remove infected or decaying material within the treatment zone (col 7, lines 8-17 which discloses the use of the propagation to disinfect reticular surfaces).
In regard to claim 36, claim 1 of the patent ‘441 is analogous to pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone comprises abrading infected or decaying material within the treatment zone (col 7, lines 8-17 in view of the disclosure of the waves contacting the interior of the root canal surface to disintegrate material in the root canal while preserving the initial structure).
In regard to claim 37, claim 1 of the patent ‘441 in analogous to pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone does not damage healthy tissue (col 7, lines  15-19 disclose preserving the reticular surfaces of the adjacent root canal in the condition prior to treatment).
In regard to claim 40, the patent ‘441 claims do not disclose the laser light source comprises an ErYAG laser.

In regard to claim 43, the patent ‘441 claims fails to disclose pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone comprises pulsing the laser with a pulse duration from about 100 nanoseconds to about 1000 nanoseconds.
However, Kokubu teaches the use of a broader pulse duration between 1 ns -10 ms (see col 6, lines 18-20). 
In view of Kokubu teaching above, before the effective filing date of the claimed invention, to modify the pulse duration to a smaller range such as 100 nanoseconds to about 1000 nanoseconds for the purpose of more effectively treating a treatment area of a certain diameter, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regard to claim 42 and 44, the patent ‘441 claims do not disclose pulsing the laser light source so that light is emitted omnidirectionally to treat the treatment zone comprises irradiating the fluid reservoir at a power in a range of about 0.1 W to no more than 1.5 W and to treat the treatment zone comprises pulsing the laser with a pulse frequency in a range from about 5 Hz to 25 Hz.
However, modification of the a power in a range of about 0.1 W to no more than 1.5 W and a pulse frequency in a range from about 5 Hz to 25 Hz are considered obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Response to Arguments
Applicant’s arguments, see pages 4-5 of Remarks, filed 10/29/2021, with respect to the rejection of claim 30 under 103 in view of Levy, Kokubu and Hack have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levy, Kokubu and Nakajima. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772